



CONVERTIBLE PROMISSORY NOTE
$5,000,000    January 23, 2017
Houston, Texas, United States
For value received, Nobilis Vascular Texas, LLC, a Texas limited liability
company (the “Maker”), promises to pay to Carlos R. Hamilton III, M.D. or other
such designated payee (the “Holder”), the principal sum of Five Million Dollars
($5,000,000). Interest shall accrue from the date of this Note on the unpaid
principal amount at a simple rate equal to five percent (5%) per annum. This
Note is issued pursuant to that certain Asset Purchase Agreement dated January
6, 2017, by and among Buyer, NHC, Holder, and Sellers (the “Purchase
Agreement”). Capitalized terms not otherwise defined herein have the meaning
given them in the Purchase Agreement. This Note is subject to the following
terms and conditions.
1.Installments. Principal under this Note shall be payable in two (2) equal
installments, each of which shall be Two Million Five Hundred Thousand Dollars
($2,500,000), the first of which shall be due and payable on the first
anniversary of the date of this Note and the second of which shall be due and
payable on the second anniversary of this Note (collectively, the “Installment
Dates”). Subject to Sections 3, 4, and 7 below, interest shall accrue on this
Note and shall be due and payable on each Installment Date.
2.Final Maturity Date. The Final Maturity Date shall be the earlier of the
second Installment Date specified above or the date upon which all remaining
principal owing under this Note is paid in full.
3.Conversion Option. On the Installment Dates, the then outstanding principal
(but excluding accrued and unpaid interest under this Note) (the “Conversion
Amount”) may be converted, at the sole discretion of Maker, into such number of
shares of NHC’s Common Stock, traded on the NYSE, equal to the quotient obtained
by dividing the Conversion Amount by the volume weighted average price of NHC’s
Common Stock traded on the NYSE in the trailing ten (10) trading days prior to
the applicable Installment Date. Notwithstanding the above, if NHC’s Common
Stock is not at the time of conversion listed for trading on the NYSE, if NHC
has received notice from the NYSE that NHC is not in compliance with one or more
continuing listing standards for trading on the NYSE, or if NHC has taken any
action to delist the Common Stock from the NYSE, then NHC’s right to convert
under this Note shall terminate. Moreover, Maker’s above conversion option shall
not be exercisable if an Event of Default occurs (as defined below).
4.Mechanics and Effect of Conversion. Maker shall notify the Holder in writing
at least five (5) Business Days prior to the Installment Dates as to whether
Maker will exercise the Conversion Option in Section 3 above. No fractional
shares of NHC’s Common Stock will be issued upon conversion of this Note. In
lieu of any fractional share to which the Holder would otherwise be entitled,
NHC will pay to the Holder in cash the amount of the unconverted principal
balance of this Note that would otherwise be converted





--------------------------------------------------------------------------------





into such fractional share. Upon conversion of this Note, the Holder shall
surrender this Note, duly endorsed, at the principal offices of NHC or any
transfer agent of NHC. At its expense, NHC will, as soon as practicable
thereafter, issue the number of shares to which such Holder is entitled upon
such conversion, including a check payable to the Holder for any cash amounts
payable as described herein, and shall deliver to such Holder, at such principal
office, a certificate or certificates for the number of shares to which such
Holder is entitled upon such conversion. Upon full conversion of this Note, the
Maker will be forever released from all of its obligations and liabilities under
this Note with regard to that portion of the principal amount being converted
including without limitation the obligation to pay such portion of the principal
amount. Upon conversion of the principal amount of this Note into NHC’s Common
Stock, any interest accrued on this Note shall be immediately paid to the
Holder.
5.Payment; Prepayment. All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Maker. Payment shall be credited first to the
accrued interest then due and payable and the remainder shall be applied to
principal. Maker may prepay this Note at any time without penalty.
6.Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Maker, Company, or NHC be liable for any
amounts due or payable pursuant to this Note.
7.Default; Remedies.
(a)The occurrence of any one or more of the following events with respect the
Maker shall constitute an event of default hereunder (“Event of Default”):
(i)If Maker shall fail to pay when due any payment of principal or interest on
this Note.
(ii)If, pursuant to or within the meaning of the United States Bankruptcy Code,
any other federal, state, or analogous Canadian law relating to insolvency or
relief of debtors (a “Bankruptcy Law”), the Maker shall (A) commence a voluntary
case or proceeding, (B) consent to the entry of an order for relief against it
in an involuntary case, (C) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official, (D) make an assignment for the benefit
of its creditors, or (E) admit in writing its inability to pay its debts as they
become due.
(iii)If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Maker in an involuntary case,
(B) appoints a trustee, receiver, assignee, liquidator or similar official for
the Maker, or substantially all of their respective properties, or (C) orders
the liquidation of the Maker, and in each case the order or decree is not
dismissed within sixty (60) days.
(b)The Maker shall notify the Holder in writing no more than five (5) days after
the occurrence of any Event of Default of which the Maker has actual knowledge.





--------------------------------------------------------------------------------





(c)Upon the occurrence of an Event of Default hereunder, the Holder may, at its
option, (i) by written notice to Maker, declare the entire unpaid principal
balance of this Note, together with all accrued interest thereon, immediately
due and payable regardless of any prior forbearance and (ii) exercise any and
all rights and remedies available to it under applicable law, including, without
limitation, the right to collect from Maker all sums due under this Note,
including, without limitation, reasonable attorneys’ fees.
8.Interest Rate Limitation. Notwithstanding anything to the contrary contained
in this Note or the Purchase Agreement, the interest paid or agreed to be paid
under this Note shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Holder shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal remaining owed under this Note or, if it exceeds
such unpaid principal, refunded to the Maker. In determining whether the
interest contracted for, charged, or received by the Holder exceeds the Maximum
Rate, the Holder may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of this Note.
9.Loss of Note. Upon receipt by Maker of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity satisfactory to Maker (in case of loss, theft or destruction)
or surrender and cancellation of such Note (in the case of mutilation), Maker
will make and deliver in lieu of such Note a new Note of like tenor.
10.Subordination.
(a)Definitions: For purposes of this Section 10:
(i)“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.
(ii)“Payment in Full” shall mean with respect to Senior Indebtedness that: (a)
all of such Senior Indebtedness (other than contingent indemnification or
reimbursement obligations not yet due and payable or with respect to which a
claim has not yet been asserted, (ii) obligations under any Secured Hedge
Agreements (as defined in the Senior Financing Agreement) that (A) at the time
of determination, are allowed by the Person to whom such obligations are owing
to remain outstanding and are not required to be repaid or cash collateralized
pursuant to the provisions of the Secured Hedge Agreement or any other document
governing such obligation or (B) are intended to be rolled into a refinancing or
replacement (in whole or in part) of the Senior Indebtedness (other than
obligations under a Secured Hedge Agreement) and (iii) obligations not yet due
and payable with respect to letters of credit issued pursuant to the Senior
Financing Agreement and applicable Senior Debt Documents (it being understood
that such obligations include interest, fees, charges, costs and expenses that
accrue in respect of undrawn or drawn letters of credit)) has been paid





--------------------------------------------------------------------------------





in full in cash, (b) no Person has any further right to obtain any loans,
letters of credit or other extensions of credit under the Senior Financing
Agreement and any applicable Senior Debt Documents, and (c) any and all letters
of credit issued under the Senior Financing Agreement and any applicable Senior
Debt Documents have been cancelled and returned (or backed by standby letters of
credit (issued by a bank, and in form and substance, acceptable to the
administrative agent) or cash collateralized, in each case in the Minimum Cash
Collateral Amount required by and in accordance with the terms of the Senior
Financing Agreement and such applicable Senior Debt Documents).
(iii)“Proceeding” shall mean any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of a Person.
(iv)“Senior Indebtedness” shall mean all Obligations under and as defined in the
Senior Financing Agreement, including, without limitation, the principal amount
of all debts, claims and indebtedness, accrued and unpaid interest or premium,
if any, all fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, and all other amounts at any time due or payable
under the Senior Financing Agreement, and any renewal, extension or refinancing
thereof, whether before or after the filing of a Proceeding under the Bankruptcy
Code together with any interest, fees, costs and expenses accruing thereon after
the commencement of a Proceeding, without regard to whether or not such
interest, fees, costs and expenses are an allowed claim in such Proceeding.
(v)“Senior Debt Documents” shall mean the Senior Financing Agreement and the
other Loan Documents (as defined in the Senior Financing Agreement), as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.
(vi)“Senior Lenders” means Compass Bank, each other lender party to the Senior
Financing Agreement, and each of their respective successors and assigns.
(b)Subordination. Each of the parties hereto hereby agrees, notwithstanding
anything to the contrary contained herein or in any other documents related to
this Note, that the payment of any and all of the indebtedness evidenced by this
Note (including the principal hereof and interest hereon) shall be subordinated
and junior in right and time of payment and exercise of remedies to the prior
Payment in Full of the Senior Indebtedness of Northstar Healthcare Acquisitions,
L.L.C. (hereinafter, the “Borrower”), and the other Loan Parties (as defined in
the Senior Financing Agreement, defined below, including the Maker;
collectively, the “Debtors”) in all respects. Each Holder acknowledges and
agrees that payments under this Note may only be made by the Maker to the extent
permitted under that certain Credit Agreement, dated as of October 28, 2016 (as
may from time to time be amended, restated, supplemented or otherwise modified,
the “Senior Financing Agreement”), by and among the Borrower, NHC, Northstar
Healthcare Holdings, Inc.,





--------------------------------------------------------------------------------





a Delaware corporation, the other Debtors from time to time party thereto, each
lender from time to time party thereto, and Compass Bank in its individual
capacity and as administrative agent. Notwithstanding anything to the contrary
contained in this Note, (i) no payments may be made on this Note if, before or
after giving effect thereto, any Event of Default (as such term is defined in
the Senior Financing Agreement) exists under the Senior Financing Agreement and
(ii) the parties acknowledge and agree that (1) Maker’s failure to make a
payment of principal or interest when due under this Note at any time that such
payment is prohibited under the terms of any Senior Indebtedness shall not
constitute default or breach hereunder and (2) nothing herein shall be deemed to
prohibit the exercise by a Holder of all powers, rights and remedies of such
party hereunder. The parties hereby designate all Senior Lenders, from time to
time, as intended third-party beneficiaries of this Note. Each holder of Senior
Indebtedness, whether now outstanding or hereafter created, incurred, assumed or
guaranteed, shall be deemed to have acquired Senior Indebtedness in reliance
upon the provisions contained in this Note. The parties hereto and the holders
of each Note and Senior Indebtedness intend that the subordination provisions
set forth herein be enforceable in any Proceeding as a subordination agreement
within the meaning of Section 510(a) of the Bankruptcy Code or any other
applicable law.
11.Miscellaneous.
(a)Governing Law. The validity, interpretation, construction and performance of
this Note, and all acts and transactions pursuant hereto and the rights and
obligations of the Maker and Holder shall be governed, construed and interpreted
in accordance with the laws of the state of Texas, without giving effect to
principles of conflicts of law.
(b)Entire Agreement. This Note, together with the Purchase Agreement and the
documents referred to therein, constitutes the entire agreement and
understanding between the Maker and the Holder relating to the subject matter
herein and supersedes all prior or contemporaneous discussions, understandings
and agreements, whether oral or written between them relating to the subject
matter hereof.
(c)Amendments and Waivers. Any term of this Note may be amended only with the
written consent of the Maker and the Holder.
(d)Successors and Assigns. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Maker and the Holder. Notwithstanding the foregoing, the Holder may not assign,
pledge, or otherwise transfer this Note without the prior written consent of
Maker, which shall not be unreasonably withheld, except Holder may assign,
pledge, or transfer this Note without the prior written consent of Company or
NHC, to Holder’s spouse, parents or children (“Holder’s Family”) or an entity
controlled by Holder or Holder’s Family. Subject to the preceding sentence, this
Note may be transferred only upon surrender of the original Note for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to Maker. Thereupon, a new
note for the same principal amount and interest will be issued to,





--------------------------------------------------------------------------------





and registered in the name of, the transferee. Interest and principal are
payable only to the registered holder of this Note.
(e)Notices. Any notice, demand or request required or permitted to be given
under this Note shall be in writing and shall be deemed sufficient when
delivered in accordance with Section 9.2 of the Purchase Agreement.
(f)Counterparts. This Note may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed an original, and all of
which together shall constitute one and the same instrument.
[Signature Page Follows]




3717753.1




IN WITNESS WHEREOF, Maker has executed this Convertible Promissory Note as of
the date first set forth above.
THE Maker:
NoBILIS VASCULAR TEXAS, LLC
By:    /s/ Harry Fleming
(Signature)
Name: Harry Fleming
Title: Chief Executive Officer








AGREED TO AND ACCEPTED:
The holder:





--------------------------------------------------------------------------------





CARLOS R. HAMILTON III, M.D.


By:    /s/ Carlos R. Hamilton, M.D.
(Signature)
Name: Carlos R. Hamilton, M.D.











